Exhibit 10.1

 

NetBank, Inc.

Management Incentive Plan

 

--------------------------------------------------------------------------------


 

NetBank, Inc,

Management Incentive Plan

PLAN DOCUMENT

 


PLAN PURPOSE


 

The following is a description of the NetBank, Inc. (“NBI”) Management Incentive
Plan (“MIP”). The purpose of the MIP is to:

 

•                  Support the achievement of key business objectives (i.e.,
earnings per share (EPS), ensuring that Participants are stakeholder in
achieving key Company goals)

•                  Motivate participants to accomplish specific goals and
provide significant rewards for high performers

•                  Attract and retain well-qualified associates

•                  Ensure that total cash compensation (salary plus variable
pay) is affordably competitive, objectively determined and directly linked to
realize performance.

 


EFFECTIVE DATE


 

The Plan Year shall be from January 1 through December 31. The Plan will be
reviewed annually to ensure proper alignment with NBI’s business objectives.

 


ELIGIBLE PARTICIPANTS


 

NBI Officers to include the following positions:

 

•                  Chief Executives

•                  Senior Officers

•                  Officers

 


PLAN COMPONENTS


 

The goal of the plan structure is to provide an appropriate balance between
Company, Line of Business and Individual results consistent with each
Participant’s impact and to encourage teamwork and cooperation in goal planning,
execution, and successful results.

 

The plan structure is made up of 3 components:  Target incentive, Section
weight, and Section goals. Guidelines for determining Officer level targets and
weights are provided by the Human Resources department. The Division Executive
and the Chief Human Resources Executive approve exceptions to the guidelines for
Levels 4 and below.

 

I. Target Incentive Opportunity

 

Each participant has an opportunity for an MIP which represents a percentage of
base salary. The percentage of salary is the “target”, and represents the amount
payable if goals are met. In addition, the participant may achieve a higher MIP
payout by exceeding the “target” goal. The “maximum potential payout” is
represented as 150% of the “target” payout. Conversely, meeting goal below
expectation provides a reduced payout.

 

1

--------------------------------------------------------------------------------


 

The chart below illustrates sample target payout at various Officer and
performance levels.

 

 

 

0%

 

80%

 

100%

 

125%

 

150%

 

Performance Level

 

1

 

2

 

3 (Target)

 

4

 

5

 

 

 

Does Not Meet

 

Meets Most

 

Meets All

 

Exceeds Most

 

Exceeds All

 

 

 

Expectations

 

Expectations

 

Expectations

 

Expectations

 

Expectations

 

Level V

 

Executive Level

 

Level III and IV *

 

0%

 

16%

 

20%

 

25%

 

30%

 

Level II and III *

 

0%

 

12%

 

15%

 

19%

 

23%

 

Level I and II *

 

0%

 

8%

 

10%

 

13%

 

15%

 

Level I *

 

0%

 

6%

 

8%

 

10%

 

12%

 

 

--------------------------------------------------------------------------------

*  Targets are set, based on level of experience, tenure, and performance

 

II. Section Weight

 

The MIP is comprised of three separate sets of goals, divided on the scorecard
into three Sections – Company goals, Line of Business goals, and Individual
goals. Each section is weighted separately for a total scorecard weight of 100%.
Weights for each section are based on the organizational level of the Officer.

 

As illustrated below, the higher the organizational level of the participant,
the more heavily the Company section should be weighted on the scorecard. The
minimum weight for the company section is 20%.

 

Organizational
Level

 

Company
Weight

 

Line of
Business
Weight

 

Individual
Weight

 

Chief Executives

 

Higher

 

Varies

 

Lower

 

Senior Officers

 

[g77931kai001.jpg]

 

[g77931kai001.jpg]

 

[g77931kai001.jpg]

 

Officer 3

 

 

 

 

Officer 2

 

 

 

 

Officer 1

 

Lower
(Minimum 20%)

 

Varies

 

Higher

 

 

III. Scorecard Section Goals

 

Goals will be set by the participant and his/her supervisor near the beginning
of the plan year. Specific goals will be assigned to each of the three MIP
sections (Company, Line of business, Individual).

 

Participants should be assigned up to four goals in each section. These goals
should reflect the most critical and relevant “Key Performance Measures”
representing the participant’s planned activities for the year. The use of more
than four measures will dilute the significance of any one goal. All goals
should be given a percentage weight to reflect their relative priority and the
Participant’s overall impact on each. The total of the goals within each section
should equal 100%.

 

2

--------------------------------------------------------------------------------


 

MIP goals should conform to SMART principals, as follows:

 

Specific

 

The goal relates to a desirable product of effort/contribution, which is clearly
understood by all.

 

 

 

Measurable

 

The goal can be readily and objectively assessed relative to degree of
attainment.

 

 

 

Achievable

 

The goal is set based on a realistic chance for achievement.

 

 

 

Results Based

 

The goal relates to products of effort or conclusions, which add value rather
than focus on activities performed.

 

 

 

Time Focused

 

The time period for completion is specified when the goal is established.

 


DEFINING SCORECARD TARGETS AND RATINGS


 

At the beginning of the plan year, each Key performance measure should be
clearly defined at the “target” level and at all other performance levels as
follows:

 

“5” – Greatly Exceeds Target

“4” – Exceeds Target

“3” – Meets Target

“2” – Below Target

“1” – Outside of acceptable target range

 

Example of Key Performance measure targets ratings:

 

 

 

Rating

 

 

 

1

 

2

 

3 (Target)

 

4

 

5

 

Key Performance
Measures

 

Unacceptable
results

 

Below Target

 

Meets Target

 

Exceeds Target

 

Greatly
Exceeds Target

 

Time Based Goal

 

On or after November 1st

 

Sept 1st

 

July 1st

 

May 1st

 

on or before March 1st

 

Dollar Based Goal

 

< $1.0MM

 

$1.25MM

 

$1.5MM

 

$1.75MM

 

> $2.0MM

 

 


YEAR END SCORING AND PAYOUT PROCESS


 

At the end of the plan year, key performance measures are scored and incentives
are calculated. Each of the scorecard sections will results in a separate
incentive amount, which then are combined into one payment.

 


SECTION SCORING THE KEY PERFORMANCE MEASURES IN EACH SECTION ARE SCORED, AND A
WEIGHTED RATING IS DETERMINED FOR EACH MEASURE BASED ON THE WEIGHT ASSIGNED. THE
TOTAL OF THE WEIGHTED RATINGS DETERMINES THE SECTION SCORE. THE WEIGHTED SECTION
SCORE DETERMINES THE WEIGHTED PERCENT EARNED, WHICH IS MULTIPLIED BY THE PLAN
TARGET INCENTIVE TO DETERMINE THE SECTION PAYOUT. THE SALARY AMOUNT USED FOR THE
PURPOSES OF MIP CALCULATIONS IS BASED ON THE ANNUAL BASE SALARY AT THE BEGINNING
OF THE PLAN YEAR.

 

3

--------------------------------------------------------------------------------


 

Plan Administration


 

1.              Plan Administrator

 

The Chief Human Resources Executive will serve as the Plan Administrator with
responsibility for ongoing Plan administration and implementation. The Chief
Executive Officer will have final approval for all Plan policy issues, disputes
and decisions. Questions regarding the interpretation of this Plan should first
be referred to the Division Executive.

 

2.              Plan Duration

 

NBI’s intent is to provide Officers and other selected associates with an
incentive opportunity for achieving worthwhile goals; however, management
reserves the right to amend, change and/or terminate this Plan at any time,
without prior notice.

 

3.              Employment Contract

 

The Plan does not create, nor should it be construed to constitute, a contract
of employment between the Company and any of its associates.

 

4.              Payment Eligibility

 

To be eligible for an incentive award payment, the Plan Participant must be
employed by NBI at the time of payout. Any exceptions to Payment Eligibility
must be approved by the Chief Executive Officer and the Chief Human Resources
Executive.

 

5.              Incentive Payments


 

Earned incentive awards will be paid within two and one half months after the
end of the plan year.

 

6.              New Officers – New Hires and Promotions

 


UPON HIRE OR PROMOTION, NEW OFFICERS WILL BE NOMINATED AND APPROVED ON A
QUARTERLY BASIS AND ARE ELIGIBLE TO PARTICIPATE IN A PRORATED MIP. THE SALARY
AMOUNT USED FOR THE PURPOSES OF MIP CALCULATIONS IS THE ANNUAL BASE SALARY AT
THE BEGINNING OF THE PLAN YEAR OR AT HIRE. IN THE CASE OF NEWLY PROMOTED
OFFICERS, THE PROMOTIONAL INCREASE SALARY WILL BE USED IF APPLICABLE.


 

7.              Re-assignment of Duties

 

In the event that an officer is reassigned during the Plan year, earned awards
will be prorated for the number of months in each position.

 

8.              Termination

 

If the Plan Participant terminates before incentive payout, no incentive award
will be paid.

 

4

--------------------------------------------------------------------------------


 

9.              Plan Interpretation

 

The Compensation Committee of the Board of Directors establishes the annual
Company Key Performance Weights. Any revisions to the Plan’s methodology must be
approved by the Compensation Committee.

 

If there is any ambiguity as to the meaning of any terms or provisions of this
plan, the interpretation of any information contained therein, the Company’s
interpretation will be determined by the Compensation Committee and will be
final and binding.

 

The altering, inflating, and/or inappropriate manipulation of performance/sales
results or any other infraction of recognized ethical business standards, will
subject the employee to disciplinary action up to and including termination of
employment. In addition, any incentive compensation as provided by this plan to
which the employee would otherwise be entitled will be revoked.

 

Participants who have willfully engaged in any activity, injurious to the
Company, will upon termination of employment, death, or retirement, forfeit any
incentive award earned during the award period in which the termination
occurred.

 

10.       General Conditions

 

•                  This Management Incentive Plan, and the transactions and
payments hereunder shall, in all respects, be governed by, and construed and
enforced in accordance with the laws of the state of Georgia.

•                  Each provision of this Management Incentive Plan is
severable, and if any provision is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not,
in any way, be affected or impaired thereby.

 

5

--------------------------------------------------------------------------------